Citation Nr: 1632174	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to December 6, 2010, and to a rating higher than 10 percent thereafter.

2.  Entitlement to service connection for an eye disorder, to include diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran had active duty service from June 1968 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied an increased rating for bilateral hearing loss and service connection for diabetes mellitus, peripheral neuropathy of the feet, and an eye disorder (claimed as diabetic retinopathy).  

In a rating decision dated in December 2011, the RO increased the rating for the Veteran's service-connected hearing loss from zero percent to 10 percent effective December 6, 2010.

In May 2014, the Board remanded the claims for further development.

In a rating decision dated in August 2015, the Appeals Management Center granted service connection for diabetes mellitus type II due to Agent Orange exposure, diabetic neuropathy of the right lower extremity, and diabetic neuropathy of the left lower extremity.  The benefit sought, namely, service connection, having been granted in full, these issues are no longer on appeal.

The Board notes that VA medical records have been associated with the claims file since the last supplemental statement of the case (SSOC) in August 2015.  However, these records do not contain any audiometry examination findings and are not pertinent to the issue decided below.  Remand for initial RO consideration of the additional evidence is therefore not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The decision below addresses the issue of a higher rating for hearing loss.  The issue of service connection for an eye disorder is addressed in the REMAND section following the decision and is REMANDED to the agency of original jurisdiction.

FINDINGS OF FACT

1.  From September 22, 2008, through April 20, 2009, and since December 6, 2010, the Veteran's bilateral hearing loss is manifested by no worse than Level IV severity in each ear.

2.  From April 21, 2009 through December 5, 2010, the Veteran's bilateral hearing loss was manifested by no worse than Level III severity in each ear.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for bilateral hearing loss from September 22, 2008 through April 20, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for a compensable rating for bilateral hearing loss from April 21, 2009, through December 5, 2010, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 (2015).

3.  The criteria for a disability rating higher than 10 percent for bilateral hearing loss have not been met since December 6, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

A letter sent by the RO in October 2008 satisfied the duty to notify provisions for increased rating for hearing loss.

As for VA's duty to assist, service treatment records and the Veteran's VA and private medical records have been obtained and are in the claims file.  In addition, he was afforded multiple VA examinations, including pursuant to the Board's May 2014 remand.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; physically examined the Veteran; conducted appropriate tests; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Although the Board is remanding the eye claim for additional development, remand is not necessary for the hearing loss claim as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).  Thus, VA's duty to assist has been met for the claim decided below.  

II.  Increased Rating-Hearing Loss

Background and Legal Criteria

In a rating decision dated in December 2004, the RO granted service connection for bilateral hearing loss with a noncompensable (zero percent) rating effective September 10, 2004.  In September 2008 the Veteran filed for a higher rating, which was denied by the RO in a May 2009 rating decision.  The Veteran appealed that decision.  In a rating decision dated in December 2011, the RO increased the rating for the Veteran's bilateral hearing loss from zero percent to 10 percent effective December 6, 2010.  The Veteran continues to appeal for a higher rating.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a)(2015).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater; or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b) (2015).

Facts and Analysis

On VA audiology examination in November 2008, the Veteran complained of difficulty hearing in all situations, especially when two or three people are talking.  Puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
Right ear
15
60
90
90
AVG:  63.75
Left ear
20
60
90
90
AVG:  65

Speech recognition scores were 80 percent in the right ear and 82 percent in the left ear, which the examiner said revealed a stable symmetrical moderate progressing to severe sensorineural hearing loss in each ear.  The examiner added that "with regard to communication, the veteran will experience difficulty communicating in groups and background noise."  The November 2008 findings correspond to Level IV impairment in each ear, which equates to a schedular rating of 10 percent.  38 C.F.R. § 4.85, Tables VI and VII.    

In April 2009, the Veteran was accorded another VA audiology examination, during which he complained of difficulty hearing in the presence of background noise; difficulty hearing general conversations; and difficulty hearing on the telephone.  Puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
Right ear
25
50
75
90
AVG:  60
Left ear
20
60
70
90
AVG:  60

Speech recognition scores were 90 percent in each ear.  These findings correspond to Level III impairment in each ear, which equates to a schedular rating of zero percent.  38 C.F.R. § 4.85, Tables VI and VII.  

In December 2010, the Veteran was accorded another VA audiology examination, during which he complained of difficulty hearing.  Puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
Right ear
25
50
70
80
AVG:  56.25
Left ear
25
60
75
90
AVG:  62.5

Speech recognition scores were 88 percent in each ear.  These findings correspond to Level III impairment in each ear, which equates to a schedular rating of zero percent.  38 C.F.R. § 4.85, Tables VI and VII.  As the Board pointed out in the May 2014 remand, there is another section listing "description of speech recognition performance" as 80 percent in each ear.  If those numbers are used, then Level IV impairment is shown in each ear, which equates to a 10 percent rating.

In September 2014, the Veteran was accorded another VA audiology examination pursuant to the Board's May 2014 remand.  He complained of difficulty hearing and understanding conversations, especially in noisy settings.  Puretone thresholds were as follows:

Hertz
1000
2000
3000
4000
Right ear
30
65
80
95
AVG:  67.5
Left ear
40
65
80
100
AVG:  71.25

Speech recognition scores were 76 percent in each ear.  These findings correspond to Level VI impairment in each ear, which equates to a schedular rating of 10 percent.  38 C.F.R. § 4.85, Tables VI and VII.  Notably, the examiner reflected that speech recognition scores were 80 percent in each ear in 2010, and then averred that "the speech discrimination scores from 2008 and 2010 are consistent, whereas the 2009 scores show improvement."  

The VA audiology examinations represent the most probative evidence for evaluating the Veteran's hearing loss rating claim as they contain the requisite testing to apply to the rating criteria.  Based on test findings, the Board finds that the criteria for a 10 percent rating were met from September 22, 2008 (the date of the claim for increase) through April 20, 2009.  Then, as of April 21, 2009 VA examination, there was a factually ascertainable decrease in severity to the currently assigned zero percent for that period.  Thus, a higher rating is not warranted from April 21, 2009 through December 5, 2010.

Next, as of the December 6, 2010 VA examination, there was a factually ascertainable increase in severity to the 10 percent rating currently assigned since that date.  Although there is some conflicting evidence as to the speech recognition score from that examination, the September 2014 VA examiner indicated the lower scores were the appropriate ones.  When resolving reasonable doubt in the Veteran's favor, the Board will use the lower scores, which represent a 10 percent rating rather than a zero percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  However, the RO already assigned a 10 percent rating since that date, so a higher rating is not warranted.  Furthermore, the most recent September 2014 VA examination shows that a 10 percent rating, and not higher, continues to be warranted.

Accordingly, in sum, the Board finds that a higher 10 percent rating is warranted from September 22, 2008 through April 20, 2009.  A rating in excess of zero percent is not warranted from April 21, 2009 through December 5, 2010.  A rating in excess of 10 percent is not warranted since December 6, 2010.  Although rating increases (or decreases) can be earlier than the date of the audiometric testing, given that four VA examinations were conducted during the claim process, the Board finds that the date of the examinations best represents any fluctuation in impairment level.  See Swain v. McDonald, 27 Vet. App. 219 (2015).  The preponderance of the evidence is against even higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As for an extraschedular rating, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service.  However, if the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is adequate; and referral to the Director of VA's Compensation Service is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, audiology reports dating from 2008 to 2014 document the Veteran's subjective complaints, including his difficulty hearing and understanding conversations, especially in noisy settings.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The schedular criteria for rating hearing loss account for the Veteran's hearing pattern of bilateral sensorineural hearing loss, and associated symptoms as they are the effects of having hearing loss, which the rating schedule compensates.  As the schedular rating criteria are adequate to evaluate the Veteran's bilateral hearing loss, referral for consideration of an extraschedular rating is not warranted.


ORDER

A 10 percent rating for bilateral hearing loss from September 22, 2008, through April 20, 2009 is granted; subject to the laws and regulations governing the payment of monetary awards.

A compensable disability rating for bilateral hearing loss from April 21, 2009, to December 6, 2010, is denied.

A disability rating higher than 10 percent for bilateral hearing loss since December 6, 2010, is denied.



REMAND

The Veteran also seeks service connection for an eye disorder, claimed as diabetic retinopathy.  In August 2015, service connection was granted for diabetes mellitus.

Service treatment records confirm that the Veteran was treated, on multiple occasions, for bacterial infection of the conjunctiva and conjunctivitis, including in May 1968, August 1969, and January 1972.  He was also prescribed glasses for eyestrain and glare while in service, and had a "rust ring" removed in May 1973.

After service, VA medical records dated in April 2012 include an Informed Consent for left eye cataract surgery, but there are no cataract surgery records in the claims file.  Diabetic Teleretinal Imaging done by VA on July 7, 2014, and a diabetic eye examination done by VA on July 25, 2016, found no diabetic retinopathy.  

On VA eye examination in September 2014, the examiner averred that there was no diabetic retinopathy.  Other diagnoses included "mild age related macular degeneration, both eyes," which the examiner said was a genetically determined disorder and not due to military service; "pseudophakia and yag posterior capsulotomy, both eyes," which the examiner said was not abnormal for age and not due to military service; and "refractive error, both eyes, correctable to 20/20 in each eye with spectacles," which the examiner said was a genetically determined condition and not due to military service.

The examiner also noted that the Veteran had undergone surgery for removal of cataracts in the left eye at the University of Alabama in 2001, and removal of cataracts in the right eye at the Winchester VA Medical Center (VAMC) in 2003, but he did not provide an opinion as to the etiology of the cataracts.  As service treatment records show that the Veteran had eye infections and glare problems during service an addendum opinion regarding the etiology of the Veteran's cataracts is needed.  An attempt should first be made to obtain the cataract surgery records mentioned by the September 2014 VA examiner.  On remand, the Veteran should be provided an opportunity to identify any outstanding private medical records pertaining to his eye complaints.  

Accordingly, this issue is REMANDED for the following actions:

1.  Ask the Veteran to identify any private treatment records pertaining to his eye/vision complaints; especially, those dated prior to 2001.  Request any identified records.  Associate any located records with the claims file.  

2.  Request the Veteran's cataract surgery records, particularly those dated in 2001, from the University of Alabama, Birmingham, Alabama.  Associate any located records with the claims file.  

3.  Associate the Veteran's VA cataract surgery records with the claims file, particularly those from the Winchester VAMC dated in 2003.

4.  Thereafter, forward the claims file to the September 2014 VA eye examiner for an opinion as to whether it is at least as likely as not that the Veteran's surgically removed left and right eye cataracts began during active duty service or are related to any incident of active duty service.  The claims file, including the service treatment records must be re-reviewed.

In formulating this opinion the examiner must consider and discuss the fact that the Veteran was treated on multiple occasions spanning several years for conjunctivitis during service; that he wore prescription glasses for eyestrain and light sensitivity/glare during service; and that he had a rust ring removed during service.

If the September 2014 VA eye examiner is no longer available, submit the matter to another examiner for the requested opinion.

A complete rationale for all opinions expressed must be provided.  

5.  After completion of all of the above, re-adjudicate the issue remaining on appeal based on all the evidence of record.  If the claim remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


